Citation Nr: 0108100	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-06 552	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)).  This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

A review of the claims folder shows that the veteran was 
advised by the RO, in an October 1999 letter, of the evidence 
necessary to substantiate his claim.  At that time, the RO 
also advised the veteran that VA would request his service 
medical records and medical records from any VA Medical 
Centers which treated him.  He was to tell the RO the names 
of the medical centers and the approximate dates of 
treatment.  In his January 2000, notice of disagreement, his 
March 2000 substantive appeal and an April 2000 letter, the 
veteran repeatedly indicated that his service medical records 
were incomplete and did not reflect treatment he received for 
a back injury in 1967 while stationed in Hawaii.  There is no 
evidence of record showing the RO made any attempts to secure 
additional records or any response from NPRC, or that the RO 
requested that the veteran submit any service medical records 
he might have. 

In support of his claim, the veteran submitted statements 
from his wife and a friend in December 1999, both indicating 
that the veteran wrote to them, while he was stationed in 
Hawaii, about a fall off of a steep hill which resulted in 
ongoing back injury.  The Board notes that the veteran had 
indicated that he initially injured his back in 1967 in a 
pension claim filed in March 1977.  

The medical evidence of record further shows several back 
injuries since his discharge from service.  In a May 2000 
letter, submitted by his representative with a waiver to the 
Board, the veteran's private physician opines that the 
veteran's current degenerative disc disease and radiculopathy 
are a direct sequelae to the spondylolysis which occurred as 
a result of the 1967 inservice back injury.  Accordingly, the 
veteran should be provided a VA orthopedic examination to 
include a medical opinion as to the etiology of all current 
disability of the back. 

In light of the foregoing circumstances, the veteran's claim 
for service connection for a back condition is REMANDED to 
the RO for the following actions:

1.  The RO should contact NPRC and 
request the veteran's complete service 
medical records, and further request that 
NPRC make a written response to the 
request.  A copy of the RO's request 
should be associated with the veteran's 
claims file.

2.  If the RO is unsuccessful in 
obtaining any additional service medical 
records from NPRC, it should inform the 
veteran of this and request him to 
provide any copies he may possess.

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
disability should be evaluated in 
relation to its history and the veteran 
should be afforded all necessary 
diagnostic testing.  Based on a review of 
the medical evidence and the current 
examination, the examiner should provide 
diagnoses for all disability of the back 
and provide a medical opinion as to 
whether it is at least as likely as not 
that any current back disability is 
proximately due to an injury suffered 
during service.  The answer to this 
question should be formulated using the 
underlined standard of proof.  Complete 
reasons and bases for all medical 
opinions should be provided for the 
record.  

The VA orthopedic examiner should 
reconcile any medical conclusion(s) that 
conflicts with the opinion of Jacques Van 
Ryn, M.D., which was submitted in May 
2000 regarding the etiology of back 
disability and provide detailed reasons 
for any point of disagreement.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After the above development has been 
completed, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all of 
the evidence of record.  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include a copy 
of the letter(s) notifying the veteran of 
the scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




